 



Exhibit 10.5
CANADIAN
RECEIVABLES SALE AGREEMENT
Dated as of July 13, 2007
among
POLYONE CANADA INC.
as the Seller,
 
and
POLYONE FUNDING CANADA CORPORATION
as the Buyer
 
and
POLYONE CORPORATION
as the Buyer’s Servicer
 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  
 
                ARTICLE I DEFINITIONS     1  
 
  SECTION 1.01.   Certain Defined Terms     1  
 
  SECTION 1.02.   Other Terms     4  
 
  SECTION 1.03.   Computation of Time Periods     4  
 
                ARTICLE II SALE OF SELLER RECEIVABLES     5  
 
  SECTION 2.01.   Sale of Seller Receivables     5  
 
  SECTION 2.02.   Terms of Sales     5  
 
  SECTION 2.03.   General Settlement Procedures     6  
 
  SECTION 2.04.   Payments and Computations, Etc     7  
 
  SECTION 2.05.   Buyer’s Servicer Fee     8  
 
  SECTION 2.06.   Non-Assignable Contracts     8  
 
                ARTICLE III REPRESENTATIONS AND WARRANTIES     8  
 
  SECTION 3.01.   Representations and Warranties of The Seller     8  
 
                ARTICLE IV GENERAL COVENANTS OF THE SELLER     13  
 
  SECTION 4.01.   Affirmative Covenants of The Seller     13  
 
  SECTION 4.02.   Negative Covenants of the Seller     17  
 
                ARTICLE V ADMINISTRATION AND COLLECTION     20  
 
  SECTION 5.01.   Designation of Buyer’s Servicer     20  
 
  SECTION 5.02.   Rights of the Buyer and the Agent     20  
 
  SECTION 5.03.   Responsibilities of the Seller     21  
 
  SECTION 5.04.   Further Actions Evidencing Purchases     21  
 
                ARTICLE VI INDEMNIFICATION     22  
 
  SECTION 6.01.   Indemnities by the Seller     22  
 
                ARTICLE VII MISCELLANEOUS     24  
 
  SECTION 7.01.   Amendments, Etc     24  
 
  SECTION 7.02.   Notices, Etc     24  
 
  SECTION 7.03.   Binding Effect; Assignability     24  
 
  SECTION 7.04.   Costs, Expenses, Taxes and Currency     25  
 
  SECTION 7.05.   Non-Business Days     26  
 
  SECTION 7.06.   Confidentiality     26  
 
  SECTION 7.07.   Governing Law     27  
 
  SECTION 7.08.   Consent to Jurisdiction     27  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
               
 
  SECTION 7.09.   Execution in Counterparts     27  
 
  SECTION 7.10.   [Deleted]     27  
 
  SECTION 7.11.   Entire Agreement     27  
 
  SECTION 7.12.   Severability of Provisions     28  
 
  SECTION 7.13.   Waiver of Jury Trial     28  
 
  SECTION 7.14.   No Proceedings     28  

     
EXHIBITS
   
 
   
EXHIBIT A
  Form of Receivables Activity Report
EXHIBIT B
  Form of Canadian Subordinated Note
EXHIBIT C
  Form of Quebec Assignment

     
SCHEDULES
   
 
   
SCHEDULE I
  Lock-Box Banks and Lock-Box Accounts
SCHEDULE II
  Description of Credit and Collection Policy
SCHEDULE III
  Forms of Invoices
SCHEDULE IV
  Jurisdiction of Incorporation, Organizational Identification Number, and
Location of Principal Place of Business, Chief Executive Office and Office Where
Records are Kept
SCHEDULE V
  Trade or other names for Seller

ii



--------------------------------------------------------------------------------



 



 

CANADIAN RECEIVABLES SALE AGREEMENT
          CANADIAN RECEIVABLES SALE AGREEMENT dated as of July 13, 2007 (this
“Agreement”) among POLYONE CANADA INC., a corporation organized under the laws
of Canada (the “Seller”), POLYONE FUNDING CANADA CORPORATION, a Canadian
corporation (the “Buyer”), and POLYONE CORPORATION, an Ohio corporation
(“PolyOne”), as the Buyer’s Servicer.
PRELIMINARY STATEMENTS:
          (1) The Seller in the ordinary course of business generates, and will
generate from time to time, Receivables (as defined in the Canadian Receivables
Purchase Agreement, as defined below) from time to time owing to it.
          (2) The Seller wishes to sell to the Buyer from time to time hereunder
all present and future Receivables (each such Receivable being a “Seller
Receivable”), together with the Related Security and Collections (as hereinafter
defined) with respect thereto.
          (3) The Buyer may, from time to time hereafter, sell interests to the
Purchasers (as defined in the Canadian Receivables Purchase Agreement referred
to below), in each of the present and future Seller Receivables, together with
the Related Security and Collections with respect thereto, pursuant to the
Canadian Receivables Purchase Agreement dated as of July 13, 2007 (as the same
may from time to time be amended, restated, supplemented or otherwise modified
from time to time, the “Canadian Receivables Purchase Agreement”) among the
Buyer, PolyOne, as Servicer thereunder, the Purchasers (as defined below),
Citicorp USA, Inc. (“Citicorp”), as administrative agent (the “Agent”) for the
Purchasers and any other owners thereunder and National City Business Credit,
Inc., as the syndication agent (the “Syndication Agent”).
          NOW, THEREFORE, in consideration of the premises, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Certain Defined Terms.
          Terms defined in the Canadian Receivables Purchase Agreement and not
otherwise defined herein are used in this Agreement as defined in the Canadian
Receivables Purchase Agreement. In addition, as used in this Agreement and
unless otherwise stated herein, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
          “Agent” has the meaning specified in Preliminary Statement (3).
          “Buyer’s Servicer” has the meaning specified in Section 5.01.
          “Buyer’s Servicer Fee” has the meaning specified in Section 2.05.
          “Canadian Dollar Receivables” means any Seller Receivable in Canadian
Dollars.
          “Canadian Dollars” means the lawful currency of Canada.



--------------------------------------------------------------------------------



 



 

-2-
          “Canadian Insolvency Statutes” means collectively, the Companies’
Creditors Arrangement Act (Canada), the Bankruptcy and Insolvency Act (Canada),
the Assignments and Preferences Act (Ontario) and the Fraudulent Conveyances Act
(Ontario).
          “Canadian Receivables Purchase Agreement” has the meaning specified in
Preliminary Statement (3).
          “Canadian Subordinated Note” means each subordinated promissory note,
in substantially the form of Exhibit B hereto, executed by the Buyer to the
order of the Seller.
          “Citicorp” has the meaning specified in Preliminary Statement (3).
          “Collections” means, with respect to any Seller Receivable, all cash
collections and other cash proceeds of such Seller Receivable, including,
without limitation, (i) all cash proceeds of the Related Security with respect
to such Seller Receivable and (ii) any Collections of such Seller Receivable
deemed to have been received, and actually paid, pursuant to Section 2.03.
          “Contract” means an agreement between the Seller and an Obligor, in
any written form acceptable to the Seller, or in the case of any open account
agreement as evidenced by one of the forms of invoices set forth in Schedule III
hereto or otherwise approved by the Agent from time to time (which approval
shall not be unreasonably withheld), pursuant to or under which such Obligor
shall be obligated to pay for goods from time to time.
          “Credit and Collection Policy” means those credit and collection
policies and practices in effect on the date hereof relating to Contracts and
Receivables and described in Schedule II hereto, as modified from time to time
in compliance with Section 4.02(c).
          “Indemnified Amounts” has the meaning specified in Section 6.01.
          “Indemnified Party” means any or all of the Buyer, the Purchasers and
the other Owners under the Canadian Receivables Purchase Agreement, the Agent
and their respective Affiliates and successors and assigns.
          “Initial Purchase Price” has the meaning specified in Section 2.02(a).
          “Material Adverse Change” means a material adverse change in any of
(a) the condition (financial or otherwise), business, performance, prospects,
operations, contingent liabilities, material obligations, or properties of the
Seller or the Buyer, (b) the collectibility of the Seller Receivables, or the
ability of the Buyer’s Servicer (if PolyOne or any of its Affiliates) to collect
Seller Receivables, (c) the legality, validity or enforceability of any
Transaction Document, (d) the ability of the Seller to perform its obligations
under the Transaction Documents or the Contracts or (e) the rights and remedies
of the Buyer, the Agent or the Purchasers under the Transaction Documents.
          “Material Adverse Effect” means an effect that results in or causes,
or could reasonably be expected to result in or cause, a Material Adverse
Change.
          “Obligor” means any Person obligated to make payments pursuant to a
Contract.
          “Other Taxes” has the meaning specified in Section 7.04(b).



--------------------------------------------------------------------------------



 



-3-

          “PPSA” means the Personal Property Security Act (Ontario), as amended
from time to time, and any regulations promulgated thereunder.
          “Privacy Laws” has the meaning specified in Section 3.01(b).
          “Program” means the receivables program established pursuant to this
Agreement and the Canadian Receivables Purchase Agreement.
          “Purchase Price” has the meaning specified in Section 2.02(b).
          “Purchasers” means the Initial Purchasers and each Assignee that shall
become a party to the Canadian Receivables Purchase Agreement pursuant to
Section 9.01 thereof.
          “Quebec Assignment” means an assignment of Receivables from the Seller
to the Buyer, substantially in the form of Exhibit C hereto.
          “Receivable Assets” has the meaning specified in Section 2.01(a).
          “Receivables Activity Report” means a report prepared by the Buyer’s
Servicer, pursuant to Section 2.03(c), in substantially the form attached hereto
as Exhibit A.
          “Related Security” means with respect to any Receivable:
     (i) all of the Seller’s right, title and interest in, under and to all
security agreements or other agreements that relate to such Receivable;
     (ii) all of the Seller’s interest in the goods (including returned goods),
if any, relating to the sale which gave rise to such Receivable;
     (iii) all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and other applicable filings signed or authenticated by
an Obligor describing any collateral securing such Receivable;
     (iv) all rights in respect of lock-boxes and accounts to which Collections
are sent or deposited, and all funds and investments therein;
     (v) all letter of credit rights, guaranties, insurance and other agreements
or arrangements of whatever character from time to time supporting or securing
payment of such Receivables whether pursuant to the Contract related to such
Receivable or otherwise; and
     (vi) all Records relating to such Receivable.
          “Seller Receivable” has the meaning specified in Preliminary Statement
(2).
          “Solvent” means, with respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its



--------------------------------------------------------------------------------



 



-4-

debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
          “Syndication Agent” has the meaning specified in Preliminary Statement
(3).
          “Termination Date” means the Termination Date under and as defined in
the Canadian Receivables Purchase Agreement.
          “Transaction Documents” means this Agreement, the Canadian Receivables
Purchase Agreement, the Canadian Subordinated Notes, the Lock-Box Agreements,
the Second Amended and Restated Parent Undertaking, the Canadian Consent and
Agreement, the Second Amended and Restated Fee Letter and the Quebec Assignment.
          “Transfer” means sell, assign, convey, set-over and transfer, or,
depending upon the context, sale, assignment, conveyance, set-over and transfer,
and “Transferred” shall be interpreted accordingly.
          SECTION 1.02. Other Terms.
          All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. All terms used in the PPSA and not
specifically defined herein are used herein as defined in the PPSA. Any
reference to a dollar amount herein, shall be a reference to such amount in U.S.
Dollars, unless otherwise expressly stated. For the purposes of Receivables
payable in the Province of Quebec or where the Obligor is located in the
Province of Quebec (i.e. as determined by reference to the mailing address of
the invoices), all present and future such Receivables up to the Termination
Date are, for greater certainty and without limiting anything else contained
herein, sold and assigned on the date hereof as contemplated in Section 2.01(a)
hereof, notwithstanding that title to any particular such Receivable may be
Transferred and the Purchase Price therefor paid on some later date and
notwithstanding any reference herein (including in Section 2.02(b) hereof) to a
purchase thereof on any date other than the date hereof. Without limiting the
foregoing or Section 2.01(a) hereof, as further evidence of the sale by the
Seller to the Buyer of all Seller Receivables existing on the date hereof and
all Seller Receivables hereafter created from time to time until the Termination
Date, the Seller shall, on the date hereof, deliver to the Buyer the Quebec
Assignment.
          SECTION 1.03. Computation of Time Periods.
          Unless otherwise stated in this Agreement, in the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and each of the words “to” and “until” means “to but
excluding”.



--------------------------------------------------------------------------------



 



-5-

ARTICLE II
SALE OF SELLER RECEIVABLES
          SECTION 2.01. Sale of Seller Receivables.
          (a) The Seller hereby Transfers, without recourse (except as expressly
provided herein), to the Buyer, on the terms and subject to the conditions
specifically set forth herein, on a servicing included basis (as provided in
Section 5.01 hereof), all of the Seller’s right, title and interest in, to and
under all Seller Receivables existing on the date hereof and hereafter created
from time to time until the Termination Date, all Related Security and
Collections with respect thereto and all proceeds of the foregoing, together
with all of the Seller’s rights, remedies, powers and privileges with respect to
the Seller Receivables (collectively, the “Receivable Assets”).
          (b) The parties to this Agreement intend that the transactions
contemplated hereby shall be, and shall be created as, a purchase by the Buyer
and a sale by the Seller of Receivable Assets and not as a lending transaction.
The foregoing Transfers do not constitute and are not intended to result in a
creation or assumption by the Buyer of any obligation or liability with respect
to any Seller Receivable or Contract, nor shall the Buyer be obligated to
perform or otherwise be responsible for any obligation of the Seller or any
other Person in connection with any Receivable Assets or under any agreement or
instrument relating thereto.
          (c) In connection with the foregoing Transfers, the Seller agrees to
record and file, at its own expense, proper financing statements or other
applicable filings (and proper continuation or comparable statements with
respect to such financing statements or other filings when applicable) with
respect to the Receivable Assets now and hereafter from time to time acquired by
the Buyer under this Agreement, in such manner and in such jurisdictions as are
necessary to perfect the Transfers of the Receivable Assets to the Buyer
hereunder, and to deliver copies of such financing statements or other
applicable filings to the Buyer and the Agent on or prior to the initial
Purchase under the Canadian Receivables Purchase Agreement. Such financing
statements or other applicable filings shall name the Seller as debtor/seller
and the Buyer as secured party/buyer.
          SECTION 2.02. Terms of Sales.
          (a) As consideration for such Transfer of Receivable Assets on the
date hereof, the Buyer shall pay (or cause to be paid) to the Seller on such
date an amount (the “Initial Purchase Price”) agreed upon prior to such date,
between the Seller and the Buyer; provided, that the Initial Purchase Price
subsequently may be reduced, on a basis to be agreed upon between the Seller and
the Buyer, and such reduction reimbursed by the Seller to the Buyer in
accordance with Section 2.03(b), for any Receivable which, consistent with the
Credit and Collection Policy, is written off the Buyer’s or the Seller’s books
as uncollectible following the date of its purchase. The amount of the Initial
Purchase Price, taking into account any such reduction mechanism, shall be
reasonably equivalent and fair market value for such Receivable Assets as of
such date. On the date hereof, the Buyer shall pay to the Seller as part of the
total Initial Purchase Price the total amount which the Purchasers shall pay to
the Buyer in Capital on such date under the Canadian Receivables Purchase
Agreement.
          (b) On each Business Day after the date hereof until the Termination
Date, the Buyer shall accept from the Seller, and the Seller shall Transfer to
the Buyer, all of the Seller’s right, title and interest in, to and under those
Receivable Assets that are created on such Business Day. As consideration for
such continuing Transfer of Receivable Assets after the date hereof, the Buyer
shall pay (or cause to



--------------------------------------------------------------------------------



 



-6-

be paid) to the Seller an amount (the “Purchase Price”) agreed upon prior to the
date of such Transfer; provided, that the Purchase Price subsequently may be
reduced, on a basis to be agreed upon between the Seller and the Buyer, and such
reduction reimbursed by the Seller to the Buyer in accordance with
Section 2.03(b), for any Receivable which, consistent with the Credit and
Collection Policy, is written off the Buyer’s or the Seller’s books as
uncollectible following the date of its purchase. The amount of the Purchase
Price for each such date, taking into account any such reduction mechanism,
shall be reasonably equivalent and fair market value for such Receivable Assets
as of such date.
          (c) The Purchase Price other than the Initial Purchase Price, and the
balance, if any, of the Initial Purchase Price to be so paid by the Buyer on the
date hereof, in accordance with the last sentence of subsection (a) of this
Section 2.02, shall be paid in cash to the Seller in U.S. Dollars or, with
respect to Canadian Dollar Receivables, in Canadian Dollars, in same day funds
on or before the next occurring Yield Payment Date or the date hereof.
          (d) In addition to the method of payment specified in subsection
(c) of this Section 2.02, the Purchase Price or Initial Purchase Price may be
paid in any of the following ways:
     (i) upon the agreement of the Seller and the Buyer, by means of
indebtedness owed by the Buyer to the Seller evidenced by, and payable with
interest pursuant to, one or more Canadian Subordinated Notes payable to the
order of the Seller; or
     (ii) upon the agreement of the Seller and the Buyer, in consideration for
shares of the Buyer or by means of capital contributed by the Seller to the
Buyer in the form of Receivable Assets Transferred during such Yield Period or
on the date hereof, as the case may be, and in such case, the Purchase Price, or
such balance of the Initial Purchase Price, as the case may be, shall be
considered paid in full by reflecting such contribution as an addition to
surplus of the Buyer at an appropriate value; or
     (iii) a combination of any of the payment methods set forth above or in
subsection (c) of this Section 2.02.
          SECTION 2.03. General Settlement Procedures.
          (a) If on any day the Outstanding Balance of a Seller Receivable is
either (i) reduced as a result of any defective, rejected or returned goods or
services, any discount, or any adjustment by the Seller or (ii) reduced or
canceled as a result of a setoff in respect of any claim by the Obligor thereof
against the Seller or any Affiliate thereof other than the Buyer (whether such
claim arises out of the same or a related transaction or an unrelated
transaction), the Seller shall be deemed to have received on such day a
Collection of such Receivable in the amount of such reduction or cancellation
and shall make the payment required to be made by it in connection with such
Collection on the day required by, and otherwise pursuant to, Section 4.01(i).
If on any day any of the representations or warranties in Section 3.01(f) is no
longer true with respect to any Seller Receivable, the Seller shall be deemed to
have received on such day a Collection in full of such Seller Receivable and
shall make the payment required to be made by it in connection with such
Collection on the day required by, and otherwise pursuant to, Section 4.01(i).
Except as stated in the preceding sentences of this Section 2.03 or as otherwise
required by law or the underlying Contract, all Collections received from an
Obligor of any Receivable shall be applied to Receivables then outstanding of
such Obligor in the order of the age of such Receivables, starting with the
oldest such Receivable, except if payment is designated by such Obligor for
application to specific Receivables. If at any time any Obligor is required to
pay interest or finance charges in connection with any Receivable or the related
Contract, then all payments made by such Obligor in connection with such
Receivable shall, unless otherwise expressly provided for in the applicable
Contract, be applied on



--------------------------------------------------------------------------------



 



-7-

account of the Outstanding Balance of such Receivable and not on account of such
interest or finance charges, until such time as the Outstanding Balance thereof
has been fully repaid.
          (b) If the amount of the Initial Purchase Price is reduced in
accordance with Section 2.02(a), or the amount of the Purchase Price for any
date is reduced in accordance with Section 2.02(b), the Seller shall promptly
reimburse the Buyer for the amount of such reduction, provided that the Seller’s
obligation to reimburse such amount may be set-off against any amount then owing
under any Canadian Subordinated Note, in which case the amount so owing by the
Buyer under that Canadian Subordinated Note shall be reduced accordingly.
          (c) The Buyer’s Servicer shall immediately advise the Buyer and the
Agent of each Liquidation Day.
          (d) At least two Business Days before each Yield Payment Date, the
Buyer’s Servicer shall prepare and forward to the Buyer and the Agent a
Receivables Activity Report of the Buyer’s Servicer, as of the close of business
of the Buyer’s Servicer on the last day of the immediately preceding Yield
Period, setting forth the calculation of the actual Purchase Price for each
Receivable Asset Transferred during such Yield Period, and the reconciliation of
how the Purchase Price has been paid reflecting the cash paid by the Buyer to
the Seller during such Yield Period, the adjustments to and current balance, if
any, due from the Buyer to the Seller under any Canadian Subordinated Note, and
the amount of additional cash, if any, to be paid by the Buyer to the Seller on
such Yield Payment Date.
          SECTION 2.04. Payments and Computations, Etc.
          (a) All amounts to be paid or deposited by the Seller or the Buyer’s
Servicer hereunder shall be paid or deposited in accordance with the terms
hereof no later than 11:00 a.m. (New York City time) on the day when due in U.S.
Dollars, or with respect to Canadian Dollar Receivables in Canadian Dollars, in
same day funds to the Buyer as directed by the Buyer to the Seller or the
Buyer’s Servicer in writing. The Seller shall, to the extent permitted by law,
pay to the Buyer interest on all amounts not paid or deposited when due
hereunder (except for those amounts with respect to which Yield accrues) at
2.00% per annum above the Alternate Base Rate in effect from time to time,
payable on demand; provided, however, that such interest rate shall not at any
time exceed the maximum rate permitted by applicable law.
          (b) All computations of interest and fees hereunder shall be made on
the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed.
          (c) For purposes of the Interest Act (Canada), where in this Agreement
a rate of interest is to be calculated on the basis of a period of less than one
year, the yearly rate of interest to which the said rate is equivalent is the
said rate divided by the actual number of days in the period for which such
calculation is made and multiplied by 365 days (or 366 days in the case of a
leap year).
          (d) The Seller hereby irrevocably and unconditionally waives and
relinquishes to the fullest extent it may legally do so (i) any express or
implied vendor’s lien, and any other lien, security interest, charge or
encumbrance, which would otherwise be imposed on or affect any Seller
Receivables or any Receivable Asset on account of any unpaid amount of the
Initial Purchase Price or any Purchase Price therefor or on account of any other
unpaid amounts otherwise payable by the Buyer under or in connection with this
Agreement or any Canadian Subordinated Note payable to the order of the Seller
or otherwise and (ii) with respect to the obligations of the Seller to make
payments or deposits under this Agreement (including, without limitation,
payments under Sections 2.03 and 6.01), any setoff, counterclaim, recoupment,
defense and other right or claim which the Seller may have against the Buyer



--------------------------------------------------------------------------------



 



-8-

as a result of or arising out of the failure of the Buyer to pay any amount on
account of the Initial Purchase Price or any Purchase Price under Sections 2.01
and 2.02 or any other amount payable by the Buyer to the Seller under this
Agreement or any Canadian Subordinated Note or otherwise.
          SECTION 2.05. Buyer’s Servicer Fee.
          So long as PolyOne or any Affiliate thereof is the Buyer’s Servicer,
the Buyer’s Servicer shall not be entitled to any compensation for the
performance of its services hereunder or any reimbursement for any cost or
expenses incurred by it as the Buyer’s Servicer, it being acknowledged and
agreed by PolyOne and the Seller that any amounts owing to PolyOne or any such
Affiliate in consideration for such services shall be the responsibility of and
paid by the Seller. The Seller acknowledges that the consideration received by
it for the sale of the Seller Receivables hereunder includes full compensation
for its payment of any such amounts owing to the Buyer’s Servicer. At any time
that the Buyer’s Servicer is not PolyOne or an Affiliate thereof, the Buyer
shall pay to the Buyer’s Servicer a servicing fee (the “Buyer’s Servicer Fee”)
until the Termination Date, payable on each Yield Payment Date, in an amount
equal to the amount payable to the Servicer under the Canadian Receivables
Purchase Agreement or such other amount calculated on an arm’s-length basis for
services performed as a subcontractor on terms common to servicing arrangements
in comparable asset sale transactions; provided, however, that the Buyer shall
be given a credit against the Buyer’s Servicer Fee payable under this Agreement
equal to the full amount of the Servicer Fee paid under the Canadian Receivables
Purchase Agreement.
          SECTION 2.06. Non-Assignable Contracts. To the extent that any consent
or acknowledgement of a third Person (including any Governmental Authority) is
required for the effective sale of a Receivable or related Receivables Assets to
the Buyer and such consent or acknowledgement is not obtained by the Seller, or
until said consent or acknowledgement is obtained, the Seller shall (at its sole
cost and expense), from and after the date hereof:
          (a) hold the benefits of such Receivable or related Receivables Assets
(including any payments thereunder) in trust for the Buyer in accordance with
the provisions of this Section 2.06, such benefits to accrue fully to the
benefit of the Buyer; and
          (b) in order that the full value of such Receivable or other
Receivables Assets may be realized for the benefit of the Buyer, take, at the
request and under the direction of the Buyer, in the name of the Seller or
otherwise as the Buyer may specify, all such actions and do or cause to be done
all such things as are, in the opinion of the Buyer, necessary or proper in
order that the value of such Receivable or other Receivables Assets is preserved
and to ensure that the Buyer (or its assigns) is recognized as having the
exclusive beneficial interest in such Receivables or other Receivables Assets.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          SECTION 3.01. Representations and Warranties of The Seller.
          The Seller represents and warrants, as of the date hereof and the date
of each Transfer of Seller Receivables hereunder, before and after giving effect
to such Transfer, as though made on and as of such date, other than any such
representations and warranties that, by their terms, refer to a specific date
other than the date of said Transfer, in which case, as of such date, as
follows:



--------------------------------------------------------------------------------



 



-9-

          (a) The Seller is a corporation duly incorporated, validly existing
and in good standing or its equivalent under the laws of its jurisdiction of
incorporation indicated at the beginning of this Agreement, and is duly
qualified to do business, and is in good standing or its equivalent, in every
jurisdiction where the nature of its business requires it to be so qualified,
except to the extent that any failure to be so qualified or in good standing as
a foreign entity could not reasonably be expected to have a Material Adverse
Effect, and is a resident of Canada for the purposes of the Income Tax Act
(Canada).
          (b) The execution, delivery and performance by the Seller of the
Transaction Documents to which it is a party and the other documents to be
delivered by it thereunder, and the transactions contemplated hereby and
thereby, including the Seller’s use of the proceeds of the Transfers of
Receivable Assets hereunder, are within the Seller’s corporate powers, have been
duly authorized by all necessary corporate action, do not (i) contravene the
Seller’s charter, articles, by-laws or code of regulations, (ii) violate any
applicable law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award, including for greater certainty the Personal Information
Protection and Electronic Documents Act (Canada) or any other applicable privacy
laws (collectively, “Privacy Laws”), or (iii) breach or result in a default
under, or result in the acceleration of (or entitle any party to accelerate) the
maturity of any obligation of the Seller under, or result in or require the
creation of any lien upon or security interest in any property of the Seller
pursuant to the terms of, any Contract or any other agreement or instrument
(other than any Transaction Document) binding on or affecting the Seller or any
of its properties.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority is required for the due execution,
delivery and performance by the Seller of any Transaction Document to which it
is a party or any other agreement or document to be delivered thereunder, or for
the perfection of or the exercise by any Indemnified Party of its rights and
remedies under such Transaction Document and such other agreements or documents,
except for the filings of the financing statements or other applicable filings
referred to in Section 2.01(c) and in Article III of the Canadian Receivables
Purchase Agreement.
          (d) This Agreement has been, and each other Transaction Document to
which the Seller is a party when delivered will have been, duly executed and
delivered by the Seller. This Agreement is, and the other Transaction Documents
to which the Seller is or will be a party when delivered hereunder will be, the
legal, valid and binding obligations of the Seller enforceable against the
Seller in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights of
creditors generally and to general equitable principles.
          (e) There is no action, suit, investigation, litigation or proceeding
pending or, to the knowledge of the Seller, threatened in any court or before
any arbitrator or governmental instrumentality that (i) could reasonably be
expected to result in a Material Adverse Change or (ii) restrains, prevents or
imposes or can reasonably be expected to impose materially adverse conditions
upon the Transaction Documents or the transactions contemplated thereby.
          (f) Immediately prior to each Transfer by the Seller of any Receivable
Assets hereunder, the Seller is the legal and beneficial owner of such
Receivable Assets, free and clear of any Adverse Claim. Upon each Transfer by
the Seller of each Receivable Asset hereunder, the Buyer shall have a valid and
perfected first priority undivided 100% ownership interest in such Receivable
Asset free and clear of any Adverse Claim except as created by this Agreement
and the Canadian Receivables Purchase Agreement. No effective financing
statement or other filing or instrument similarly in effect covering any
Contract or any Receivable Assets is on file in any recording office, except
those filed in favor of the Buyer and the Agent relating to this Agreement or in
favor of the Agent and relating to the Canadian Receivables Purchase Agreement.



--------------------------------------------------------------------------------



 



-10-

          (g) No proceeds of any Transfer by the Seller of any Seller Receivable
hereunder will be used to acquire any security in any transaction which is
subject to Sections 13 and 14 of the Securities Exchange Act of 1934, as
amended.
          (h) No proceeds of any Transfer by the Seller of any Seller Receivable
hereunder will be used to purchase or carry any “margin stock” (as defined or
used in the regulations of the Board of Governors of the Federal Reserve System)
in contravention of the requirements of Regulation T, U or X promulgated by the
Board of Governors of the Federal Reserve System from time to time. The Buyer is
not engaged in the business of extending credit for the purpose of purchasing or
carrying any margin stock.
          (i) Each Receivables Activity Report, Seller Report and Receivables
Report (if prepared by the Seller or one of its Affiliates, or to the extent
that information contained therein is supplied by the Seller or any Affiliate
thereof), information, exhibit, financial statement, or other report or document
furnished or to be furnished at any time by or on behalf of the Seller to the
Buyer or the Agent or any Owner in connection with this Agreement or the
Canadian Receivables Purchase Agreement is or will be accurate in all material
respects as of its date or as of the date so furnished, and no such report or
document contains, or will contain, as of its date of delivery or the date so
furnished, any untrue statement of a material fact or omits to state, or will
omit to state, as of its date of delivery or the date so furnished, a material
fact necessary in order to make the statements contained therein, in the light
of the circumstances under which they were made, not misleading.
          (j) The jurisdiction of incorporation, organizational identification
number (if any), and the address(es) of the principal place of business and
chief executive office of the Seller and the office where the Seller keeps its
Records concerning the Receivable Assets, are as set forth in Schedule IV hereto
(or, by notice to the Buyer and the Agent in accordance with Section 4.01(e), at
such other locations in jurisdictions, within the United States or Canada, where
all actions required by Section 5.04(a) have been taken and completed).
          (k) The names and addresses of all the Lock-Box Banks, together with
the lock-box numbers related to, and the account numbers and owners (the Buyer
or the Seller) of, the Lock-Box Accounts of the Seller at such Lock-Box Banks,
are specified in Schedule I hereto (or such other Lock-Box Banks and/or such
other Lock-Box Accounts as have been notified to the Buyer and the Agent in
accordance with Section 4.02(d)).
          (l) Except as set forth on Schedule V hereto, the Seller has not
changed its name since November 17, 2000, and has no trade names, fictitious
names, assumed names or “doing business as” names.
          (m) The Purchase Price payable on each Yield Payment Date pursuant to
Section 2.02(b) for the Seller’s Receivable Assets created after such date
constitutes fair consideration and approximates fair market value for such
Receivable Assets, and the terms and conditions (including, without limitation,
such Purchase Price therefor, and the terms of the Canadian Subordinated Notes,
if applicable) of the Transfer of such Receivable Assets pursuant to
Sections 2.01 and 2.02 reasonably approximate an arm’s-length transaction
between unaffiliated parties. No such Transfer has been made for or on account
of an antecedent debt owed by the Seller to the Buyer and no such Transfer, at
the time such Transfer is made, is or may be voidable or subject to avoidance
under any section of the Canadian Insolvency Statutes or any other applicable
bankruptcy laws.
          (n) The Seller has filed, or caused to be filed or be included in, all
tax reports and returns (federal, state, provincial, local and foreign), if any,
required to be filed by it and paid, or caused



--------------------------------------------------------------------------------



 



-11-

to be paid, all amounts of taxes, including interest and penalties, required to
be paid by it, except for such taxes (i) as are being contested in good faith by
proper proceedings and (ii) against which adequate reserves shall have been
established in accordance with and to the extent required by GAAP, but only so
long as the proceedings referred to in clause (i) above would not subject the
Agent or any other Indemnified Party to any civil or criminal penalty or
liability or involve any material risk of the loss, sale or forfeiture of any
property, rights or interests covered hereunder or under the Canadian
Receivables Purchase Agreement.
          (o) The consolidated audited balance sheet of PolyOne and its
subsidiaries as at December 31, 2006, and the related consolidated audited
statements of income and retained earnings and of cash flows of PolyOne and its
Subsidiaries for the fiscal year then ended, fairly present the consolidated
financial condition of PolyOne and its Subsidiaries as at such date, and the
consolidated results of the operations and cash flows of PolyOne and its
Subsidiaries for the periods ended on such date, all in accordance with
generally accepted accounting principles applied on a consistent basis.
          (p) The Seller is in compliance in all material respects with the
presently applicable provisions of the Income Tax Act (Canada) and any
applicable pension legislation.
          (q) The Seller has not sold, assigned, Transferred, pledged or
hypothecated any interest in any Receivable Assets with respect thereto to any
Person other than as contemplated by this Agreement or that has been released by
the Agent from the Receivables Pool.
          (r) The Seller has complied with the Credit and Collection Policy in
all material respects and since the date of this Agreement there has been no
change in the Credit and Collection Policy except as permitted hereunder.
          (s) Since December 31, 2006, there has been no Material Adverse Change
and there have been no events or developments that, in the aggregate, have had a
Material Adverse Effect.
          (t) The Seller has not extended or modified the terms of any Seller
Receivable or the Contract under which any such Seller Receivable arose, except
in accordance with the Credit and Collection Policy and in accordance with
Section 6.02(b) of the Canadian Receivables Purchase Agreement.
          (u) Except under the Lock-Box Agreements, the Seller has not granted
any Person dominion or control of any Lock-Box Account, or the right to take
dominion or control over any Lock-Box Account at a future time or upon the
occurrence of a future event.
          (v) The Seller is Solvent, and in particular, but without limitation:
(i) it is not and will not be a bankrupt, an insolvent person, in insolvent
circumstances or on the eve of insolvency or unable to meet its engagements, as
applicable, within the meaning of any of the Insolvency Statutes; (ii) it will
not become an insolvent person or be in insolvent circumstances within the
meaning of any of the Insolvency Statutes by entering into, or immediately after
completion of the transactions contemplated by, this Agreement; and (iii) it has
entered into this Agreement and the documents contemplated hereby in good faith
for the purpose of selling and transferring all of its right, title and interest
in, to and under the Receivables Assets to the Buyer and receiving from the
Buyer the consideration therefor specified herein, and not for the purpose of
defeating, hindering, delaying, defrauding, oppressing, obstructing, injuring or
impeding the rights and claims of creditors or others against it or for any
other purpose relating in any way to the claims of creditors or others against
it and not in contemplation of insolvency.



--------------------------------------------------------------------------------



 



-12-

          (w) The Seller is not (i) a party to any contractual obligation the
compliance with one or more of which would have, in the aggregate, a Material
Adverse Effect or the performance of which, either unconditionally or upon the
happening of an event, would result in the creation of a Lien (other than a Lien
created by, arising under or relating to this Agreement, the Canadian
Receivables Purchase Agreement, or any other Transaction Document) on the assets
of the Seller or (ii) subject to one or more charter or corporate restrictions
that would, in the aggregate, have a Material Adverse Effect. The Seller is not
in default under or with respect to any contractual obligation owed by it other
than those defaults that, in the aggregate, would not have a Material Adverse
Effect.
          (x) No Event of Termination or Potential Event of Termination has
occurred and is continuing.
          (y) The Seller is not (a) an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company”, as such terms are defined in the Investment Company Act of 1940, as
amended or (b) a “holding company” or an “affiliate” or a “subsidiary company”
of a “holding company”, as each such term is defined and used in the Public
Utility Holding Company Act of 2005, enacted as part of the Energy Policy Act of
2005, Pub. L. No. 109-58 as codified at §§ 1261 et seq., and the regulations
adopted thereunder, as amended .
          (z) The proceeds of the sale of the Receivable Assets under this
Agreement will be used for general corporate purposes.
          (aa) All policies of insurance of any kind or nature of the Seller,
including policies of life, fire, theft, product liability, public liability,
property damage, other casualty, employee fidelity, workers’ compensation and
employee health and welfare insurance, are in full force and effect and are of a
nature and provide such coverage as is sufficient and as is customarily carried
by businesses of the size and character of such Person. The Seller has not been
refused insurance for any material coverage for which it had applied or had any
policy of insurance terminated (other than at its request).
          (bb) There are no strikes, work stoppages, slowdowns or lockouts
pending or, to the Seller’s knowledge, threatened against or involving the
Seller, other than those that, in the aggregate, would not have a Material
Adverse Effect. There are no unfair labor practices, grievances, complaints or
arbitrations pending, or, to the Seller’s knowledge, threatened, against or
involving the Seller, other than those that, in the aggregate, would not have a
Material Adverse Effect.
          (cc) The operations of the Seller have been and are in compliance with
all environmental laws, including obtaining and complying with all required
environmental, health and safety permits, other than non-compliances that, in
the aggregate, would not have a Material Adverse Effect. Neither the Seller nor
any real property currently or, to the knowledge of the Seller, previously
owned, operated or leased by or for the Seller is subject to any pending or, to
the knowledge of the Seller, threatened, claim, order, agreement, notice of
violation, notice of potential liability or is the subject of any pending or
threatened proceeding or governmental investigation under or pursuant to any
such laws, to the knowledge of the Seller, other than those that, in the
aggregate, would not have a Material Adverse Effect.
          (dd) The Seller owns or licenses or otherwise has the right to use all
licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
Internet domain names, franchises, authorizations and other intellectual
property rights that are necessary for the operations of its business, without
infringement upon or conflict with the rights of any other Person with respect
thereto, including all trade names set forth on Schedule V hereto. To the
Seller’s knowledge, no license, permit, patent, patent application, trademark,
trademark



--------------------------------------------------------------------------------



 



-13-

application, service mark, trade name, copyright, copyright application,
Internet domain name, franchise, authorization, other intellectual property
right, slogan or other advertising device, product, process, method, substance,
part or component, or other material now employed, or now contemplated to be
employed, by the Seller infringes upon or conflicts with any rights owned by any
other Person, and no claim or litigation regarding any of the foregoing is
pending or, to the knowledge of the Seller, threatened.
ARTICLE IV
GENERAL COVENANTS OF THE SELLER
          SECTION 4.01. Affirmative Covenants of The Seller.
          Until the later of (i) the Termination Date and (ii) the date upon
which no Capital Investment shall be existing and no Yield, fees or other
amounts remain unpaid under this Agreement and the Canadian Receivables Purchase
Agreement, the Seller shall, unless the Buyer and the Agent (with the consent of
the Required Purchasers) shall otherwise consent in writing:
          (a) Compliance with Laws, Etc. Comply in all material respects with
all applicable laws, rules, regulations and orders with respect to it and all
Receivable Assets and related Contracts, Related Security and Collections with
respect thereto.
          (b) Payment of Taxes, Etc. Pay and discharge, before the same shall
become delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a lien upon its property; provided, however, that the Seller
shall not be required to pay or discharge any such tax, assessment, charge or
claim that is being contested in good faith and by appropriate proceedings and
as to which appropriate reserves are being maintained.
          (c) Maintenance of Insurance. Maintain insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Seller operates
with such deductibles or self-insured retentions as are in accordance with
normal industry practice.
          (d) Preservation of Corporate Existence, Etc. Preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where the failure to preserve and
maintain such qualification would materially adversely affect the interests of
the Buyer, the Owners or the Agent hereunder, under the Canadian Receivables
Purchase Agreement or in the Receivable Assets and Related Security, or the
ability of the Seller or the Buyer’s Servicer to perform their respective
obligations hereunder, under the Canadian Receivables Purchase Agreement or
under the Contracts; provided, however, that the Seller may consummate any
amalgamation, merger or consolidation permitted under Section 4.02(i).
          (e) Offices, Records and Books of Accounts.
     (i) Keep its principal place of business and chief executive office and the
offices where it keeps its Records concerning the Receivable Assets at the
address of the Seller referred to in Section 3.01(j) or, upon at least thirty
days’ prior written notice to the Buyer and Agent, at any other location in a
jurisdiction where all action required by Section 5.04(a) shall have been taken,
and



--------------------------------------------------------------------------------



 



-14-

     (ii) maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing Seller
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Seller Receivables (including,
without limitation, records adequate to permit the daily identification of each
Seller Receivable, the Outstanding Balance of each Seller Receivable and the
dates which payments are due thereon and all Collections of and adjustments to
each existing Seller Receivable).
          (f) Performance and Compliance with Contracts and Credit and
Collection Policy. At its expense, timely and fully (i) perform, or cause to be
performed, and comply in all material respects with, or cause to be complied
with in all material respects, all provisions, covenants and other promises
required to be observed by it under the Contracts related to the Seller
Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy in regard to the Seller Receivables and the related
Contracts and (ii) as beneficiary of any Related Security, enforce such Related
Security as reasonably requested by the Agent.
          (g) Examination of Records; Audits.
     (i) From time to time upon two (2) Business Days’ prior notice (except that
during the continuance of an Event of Termination, no such notice shall be
required) and during regular business hours as requested by the Buyer or the
Agent and at the expense of the Seller, permit the Buyer or the Agent, or their
respective agents or representatives, (A) to examine and make copies of and
abstracts from all Records in the possession or under the control of the Seller,
its Affiliates or the agents of the Seller or its Affiliates, relating to Pool
Receivables and the Related Security, including, without limitation, the related
Contracts, and (B) to visit the offices and properties of the Seller, its
Affiliates or the agents of the Seller or its Affiliates, for the purpose of
examining such materials described in clause (A) above, and to discuss matters
relating to Pool Receivables and the Related Security or the Seller’s
performance hereunder or under the Contracts with any of the officers or
employees of the Seller having knowledge of such matters.
     (ii) At any time and from time to time, upon the Buyer’s or the Agent’s
request and at the expense of the Seller, the Seller shall cause independent
public or chartered accountants or others satisfactory to the Buyer and the
Agent, to furnish to the Buyer and the Agent, reports showing reconciliations,
aging and test verifications of, and trial balances for, the Seller Receivables
and/or a written report of an audit conducted by such accountants with respect
to the Seller Receivables, Credit and Collection Policy, Lock-Box Account
activity and the Seller’s performance of its obligations under this Agreement
and the Canadian Receivables Purchase Agreement on a scope and in a form
reasonably requested by the Buyer or the Agent, as the case may be, for such
audit; provided, however, that unless an Event of Termination or Potential Event
of Termination shall be continuing, the Buyer or the Agent shall request no more
than one (1) such report during any calendar year.
     (iii) The Seller shall conduct, or shall cause to be conducted, at its
expense and upon request of the Buyer or the Agent, and present to the Buyer and
the Agent for approval, such appraisals, investigations and reviews as the Buyer
and the Agent shall request for the purpose of determining the Net Receivables
Pool Balance, all upon notice and at such times during normal business hours and
as often as may be reasonably requested. The Seller shall furnish to the Buyer
and the Agent any information that the Buyer and the Agent may reasonably
request regarding the determination and calculation of the Net Receivables Pool
Balance including correct and complete copies of any invoices, underlying
agreements, instruments or other documents and the identity of all Obligors in
respect of Receivables referred to therein.



--------------------------------------------------------------------------------



 



-15-

          (h) Keeping of Records and Books of Account.
     (i) Keep, or cause to be kept, proper books of record and account, which
shall be maintained or caused to be maintained by the Seller and shall be
separate and apart from those of any Affiliate of the Seller, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Seller in accordance with GAAP;
     (ii) to the extent Records are in written form, segregate such Records in
file cabinets or storage containers and appropriately label such file cabinets
or storage containers to reflect that the Receivable Assets have been conveyed
to the Buyer; and
     (iii) to the extent such Records constitute computer programs and other
non-written Records, appropriately legend such Records to reflect that the
Receivable Assets have been conveyed to the Buyer.
          (i) Deposits to Lock-Box Accounts. Not later than 60 days following
the date hereof (or such later date to which the Agent shall consent in
writing), instruct, or cause the Buyer’s Servicer to instruct, all Obligors to
make payments in respect of all Seller Receivables to a Lock-Box Account and, if
at any time the Seller shall otherwise receive any Collections (including,
without limitation, any Collections deemed to have been received by the Seller
pursuant to Section 2.03), segregate and hold in trust such Collections and, if
received prior thereto but at the time of or after the first Purchase under the
Canadian Receivables Purchase Agreement, pay such Collections to the Agent
within two (2) Business Days following such receipt;
          (j) Reporting Requirements. Until the later of (x) the Termination
Date and (y) the date upon which no Capital Investment shall be existing and no
Yield, fees or other amounts remain unpaid under this Agreement and the Canadian
Receivables Purchase Agreement, the Seller will, unless the Buyer and the Agent
(with the consent of the Required Purchasers) shall otherwise consent in
writing, furnish to the Buyer and the Agent:
     (i) Monthly Reports. Within 35 days after the end of each of the first 11
fiscal months in each Fiscal Year, financial information regarding PolyOne and
its Subsidiaries consisting of Consolidated unaudited balance sheets as of the
close of such month and the related statements of income and cash flow for such
month and that portion of the current Fiscal Year ending as of the close of such
month, in each case certified by the chief financial officer, treasurer or other
Responsible Officer acceptable to the Agent of PolyOne as fairly presenting the
Consolidated financial position of PolyOne and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated and recorded in accordance with GAAP (subject to the absence of
footnote disclosure and normal year-end audit adjustments) and in form
reasonably acceptable to the Agent.
     (ii) Annual Reports. Within 95 days after the end of each Fiscal Year,
financial information regarding PolyOne and its Subsidiaries consisting of
Consolidated balance sheets of PolyOne and its Subsidiaries as of the end of
such year and related statements of income and cash flows of PolyOne and its
Subsidiaries for such Fiscal Year, all prepared in conformity with GAAP and
certified, in the case of such Consolidated financial statements, without
qualification, including, without limitation, as to the scope of the audit or as
to PolyOne being a going concern by PolyOne’s independent public accountants,
together with the report of such accounting firm stating that (A) such financial
statements fairly present the Consolidated financial position of PolyOne and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP applied on a basis
consistent with prior



--------------------------------------------------------------------------------



 



-16-

years (except for changes with which PolyOne’s independent public accountants
shall concur and that shall have been disclosed in the notes to the financial
statements) and (B) the examination by PolyOne’s independent public accountants
in connection with such Consolidated financial statements has been made in
accordance with generally accepted auditing standards, and accompanied by a
certificate stating that in the course of the regular audit of the business of
PolyOne and its Subsidiaries such accounting firm has obtained no knowledge that
a Potential Event of Termination or Event of Termination has occurred and is
continuing, or, if in the opinion of such accounting firm, a Potential Event of
Termination or Event of Termination has occurred and is continuing, a statement
as to the nature thereof.
     (iii) Notice of Event of Termination. As soon as possible and in any event
within two (2) Business Days after a Responsible Officer of the Seller first
becomes aware of each Event of Termination or Potential Event of Termination
continuing on the date of such statement, a statement of a Responsible Officer
of the Seller setting forth details of such Event of Termination or Potential
Event of Termination and the action which the Seller has taken and proposes to
take with respect thereto.
     (iv) Proceedings. Promptly after the commencement thereof, notice of all
actions and proceedings before any court or governmental agency or arbitrator or
other authority affecting the Seller of the type described in Section 3.01(e).
     (v) Business Plan. Not later than the earlier of (i) 15 days after PolyOne
has received the approval of its board of directors therefor and (ii) 90 days
after the commencement of each Fiscal Year: (A) the annual business plan of
PolyOne and its Subsidiaries for such Fiscal Year approved by the Board of
Directors of PolyOne, (B) forecasts prepared by management of PolyOne for each
fiscal month in such Fiscal Year and (C) forecasts prepared by management of
PolyOne for such Fiscal Year and each of the succeeding Fiscal Years through the
Termination Date, including, in each instance described in clauses (B) and
(C) above, (x) a projected year-end Consolidated balance sheet and income
statement and statement of cash flows, (y) a statement of all of the material
assumptions on which such forecasts are based and (z) containing the types of
financial information contained in the Amended and Restated Projections.
     (vi) Public and Creditors’ Reports. Promptly after the sending or filing
thereof, copies of (A) all reports the Seller sends to its security holders
generally or that PolyOne sends to its security holders generally, (B) all
reports and registration statements that PolyOne or any of its Subsidiaries
files with the Securities and Exchange Commission or any national or foreign
securities exchange or the National Association of Securities Dealers, Inc.,
(C) all press releases and other statements concerning material changes or
developments in the business of PolyOne made available by PolyOne or any of its
U.S. or Canadian Subsidiaries (including the Seller) to the public or any other
creditor.
     (vii) Other. Upon demand, such other information, documents, records or
reports respecting the Seller Receivables, the Related Security, the Contracts
or the condition or operations, financial or otherwise, of the Seller as the
Buyer or the Agent may from time to time reasonably request.
          (k) Subsidiaries. Maintain the status of the Seller and the Buyer as
wholly owned subsidiaries of PolyOne.
          (l) Conduct of Business. Conduct its business consistent with past
practice and use its reasonable efforts, in the ordinary course and consistent
with past practice, to preserve its business and



--------------------------------------------------------------------------------



 



-17-

the goodwill and business of its customers, advertisers, suppliers and others
having business relations with the Seller, except where the failure to do so
would not, in the aggregate, have a Material Adverse Effect.
          (m) Transaction Documents. At its expense, timely and fully perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under each of the Transaction Documents,
maintain each of the Transaction Documents to which it is a party in full force
and effect, enforceable in accordance with its terms, take all such action to
such end as may be from time to time reasonably requested by the Agent, and make
to any party to each of the Transaction Documents such demands and requests for
information and reports or for action as the Seller is entitled to make
thereunder and as may be from time to time reasonably requested by the Agent.
          SECTION 4.02. Negative Covenants of the Seller.
          Until the later of (i) the Termination Date and (ii) the date on which
no Capital Investment shall be existing and no Yield, fees or other amounts
remain unpaid under this Agreement or the Canadian Receivables Purchase
Agreement, the Seller shall not, without the prior written consent of the Buyer
and the Agent (with the consent of the Required Purchasers):
          (a) Sales, Adverse Claims, Etc. Except as otherwise provided herein,
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
grant any option with respect to, or create or suffer to exist any Adverse Claim
upon or with respect to, any Receivable Asset, or upon or with respect to any
related Contract or any deposit account to which any Collections of any Seller
Receivables are sent (including, without limitation, any Lock-Box Account), or
assign any right to receive income in respect thereof
          (b) Extension or Amendment of Receivables. Except as otherwise
permitted in the Canadian Receivables Purchase Agreement, extend, amend or
otherwise modify the terms of any Seller Receivable, or amend, modify or waive
any term or condition of any Contract related thereto.
          (c) Change in Business or Credit and Collection Policy. Make any
change in the character of its business or in the Credit and Collection Policy
that would, in either case, be reasonably likely to impair the collectibility of
the Seller Receivables.
          (d) Change in Payment Instructions to Obligors. Add or terminate any
bank as a Lock-Box Bank, or any deposit account as a Lock-Box Account, from
those listed in Schedule I, or make any change in the instructions to Obligors
regarding payments to be made to any Lock-Box Account, unless the Agent shall
have received at least 20 days’ prior written notice of such addition,
termination or change and shall have received, with respect to each new Lock-Box
Account, a Lock-Box Agreement executed by the Lock-Box Bank that maintains such
Lock-Box Account and the Seller.
          (e) Deposits to Lock-Box Accounts. Deposit or otherwise credit, or
cause or permit to be so deposited or credited, to any Lock-Box Account cash or
cash proceeds other than Collections of Seller Receivables.
          (f) Change of Name, Etc. Change its name, identity, form of legal
structure, jurisdiction of its organization or chief executive office, unless,
prior to the effective date of any such change, the Seller delivers to the Buyer
and the Agent (i) PPSA financing statements or other filings necessary to
reflect such change and to continue the perfection of the Buyer’s ownership
interests in the Receivable Assets Transferred hereunder, and (ii) if the
identity or structure of the Seller has changed and such change adversely
affects the rights of the Agent under then existing Lock-Box Agreements with the



--------------------------------------------------------------------------------



 



-18-

Seller to take control of the Lock-Box Accounts pursuant to Section 6.03(a), new
Lock-Box Agreements executed by the Seller and the Lock-Box Banks to the extent
necessary to reflect such changes and to continue to enable the Agent to
exercise such rights.
          (g) Accounting of Purchases. Account for (including for accounting and
tax purposes) or otherwise treat the transactions contemplated by this Agreement
or prepare any financial statements which shall account for the transactions
contemplated hereby, in each case, in any manner other than the sale of the
Receivable Assets by the Seller to the Buyer or in any other respect account for
or treat the transactions contemplated hereby (including but not limited to
accounting and tax purposes) in any manner other than as a sale of the
Receivable Assets by the Seller to the Buyer.
          (h) Voluntary Petitions. Cause the Buyer to file a voluntary petition
under the U.S. Bankruptcy Code or take any similar steps under any other
bankruptcy or insolvency laws so long as the Buyer is not “insolvent” within the
meaning of the U.S. Bankruptcy Code and unless, and only unless, such filing has
been authorized in accordance with the Buyer’s articles and by-laws.
          (i) Mergers, Etc. Enter into a transaction of consolidation, merger or
amalgamation with any Person unless (i) before and after giving effect on a pro
forma basis to such consolidation, merger or amalgamation, no event shall have
occurred and be continuing, or would result from such consolidation, merger or
amalgamation, that constitutes an Event of Termination or Potential Event of
Termination and (ii) such Person is not the Buyer and either (A) the Seller
shall survive such consolidation or merger or (B) such other corporation or
entity formed by such consolidation or into which the Seller shall be merged or
amalgamated shall assume, in a writing on terms reasonably satisfactory to the
Buyer and the Agent, all of the Seller’s rights, obligations and liabilities
under the Transaction Documents and all the other instruments or documents
delivered or to be delivered thereunder.
          (j) Maintenance of Separate Existence. Take any action, or omit to
take any action, if the effect is to cause the Buyer to fail to perform or
observe in any material respect the covenants contained in Sections 5.01(h) and
(i) of the Canadian Receivables Purchase Agreement or to otherwise cause the
Buyer not to be considered as legal entity separate and distinct from the
Seller.
          (k) Organization. Change its capital structure (including, without
limitation, redeeming, repurchasing or changing the terms of, its outstanding
Stock) or otherwise amend its charter, code of regulations or by-laws; or cause
or permit the Buyer’s charter or by-laws to be amended, supplemented or
otherwise modified.
          (l) Capital Stock. Cause or permit to be issued to, or cause or permit
to be Transferred to, any Person (other than the Seller or any wholly-owned
direct or indirect Subsidiary thereof) any shares of the Buyer’s Stock; or
create or suffer to exist any Lien upon or with respect to any of the Buyer’s
Stock.
          (m) Accounting. Change its (i) accounting treatment and reporting
practices or tax reporting treatment, except as required by GAAP or any
Requirement of Law and disclosed to the Purchasers and the Agent, or (ii) fiscal
year.
          (n) Asset Sales. Except as otherwise provided herein, sell, convey,
transfer, lease or otherwise dispose of, any of its assets or any interest
therein (including the sale or factoring at maturity or collection of any
accounts), whether in single transactions, or a series of related transactions,
to any Person, or permit or suffer any other Person to acquire any interest in
any of its assets except:



--------------------------------------------------------------------------------



 



-19-

     (i) the sale or other disposition of inventory in the ordinary course of
business;
     (ii) the sale or other disposition of assets or any interest therein having
a Fair Market Value that is less than (x) $250,000 individually and (y)
$2,000,000 in the aggregate for all such dispositions; and
     (iii) dispositions of assets or interests therein not otherwise permitted
above so long as (w) no Potential Event of Termination or Event of Termination
is continuing or would result therefrom, (x) such sale or other transfer is for
Fair Market Value, (y) if such asset or interest has a Fair Market Value of
$10,000,000 or more, or if when aggregated with all such assets or interest
previously sold at any time after the date hereof, conveyed, transferred, leased
or disposed, $25,000,000 or more, 50% of the proceeds of such sale or transfer
(or such series of related sales or transfers) are payable in cash to the
Servicer upon the consummation of each such sale or transfer, and (z) if the
Fair Market Value of such asset is in excess of $25,000,000, the Board of
Directors of the Servicer has approved such sale.
          (o) Liens, Etc. Create or suffer to exist any Lien upon or with
respect to any of its respective properties or assets, whether now owned or
hereafter acquired, or assign, or permit any of its Subsidiaries (other than the
Buyer) to assign, any right to receive income, except for the following:
     (i) Liens created by, pursuant to, arising under or relating to this
Agreement, the Canadian Receivables Purchase Agreement or any other Transaction
Document;
     (ii) Liens existing on the date hereof; provided, however, that such Liens
shall not be permitted with respect to any Receivable Assets unless such Liens
arise under, were created by or were incurred pursuant to any of this Agreement,
the Canadian Receivables Purchase Agreement or any other Transaction Document;
and
     (iii) statutory liens and other liens created in the ordinary course of
business.
          (p) Transactions with Affiliates. Except as otherwise contemplated by
this Agreement, the Canadian Receivables Purchase Agreement, or any Transaction
Document: (i) make any Investment in an Affiliate of the Seller that is not a
Subsidiary of the Seller; (ii) transfer, sell, lease, assign or otherwise
dispose of any asset to any Affiliate of the Seller that is not a Subsidiary of
the Seller, provided, however, that the Seller may transfer, sell, lease, assign
or otherwise dispose of any asset (other than Receivables) to any Affiliate of
the Seller on an arms length basis; (iii) merge into or consolidate or
amalgamate with or purchase or acquire assets from any Affiliate of the Seller
that is not a Subsidiary of the Seller; or (iv) prepay any Indebtedness to any
Affiliate of the Seller that is not a Subsidiary of the Seller.
          (q) Speculative Transactions. Engage in any transaction involving
hedging contracts or other similar speculative transactions except for the sole
purpose of hedging in the normal course of business and consistent with industry
practices.



--------------------------------------------------------------------------------



 



-20-

ARTICLE V
ADMINISTRATION AND COLLECTION
          SECTION 5.01. Designation of Buyer’s Servicer.
          The Seller Receivables shall be serviced, administered and collected
by the Person (the “Buyer’s Servicer”) designated from time to time to perform
the duties of the Servicer under the Canadian Receivables Purchase Agreement in
accordance with Section 6.01 of the Canadian Receivables Purchase Agreement, and
shall be serviced, administered and collected by the Buyer’s Servicer in the
manner set forth in Section 6.02 of the Canadian Receivables Purchase Agreement
(including by subcontracting pursuant to Section 6.01 of the Canadian
Receivables Purchase Agreement, but subject to Section 6.02(f) thereof). The
Seller acknowledges and agrees to the restrictions set out in Section 6.02(f) of
the Canadian Receivables Purchase Agreement, and further acknowledges that, to
the extent the Servicer subcontracts any of its obligations or responsibilities
as Servicer to the Seller, the Seller acts as an independent contractor of the
Servicer and is not the agent of the Agent, any Owner or any Purchaser. Until
the Agent designates a new Servicer in accordance with Section 6.01 of the
Canadian Receivables Purchase Agreement, PolyOne is hereby designated to act as,
and PolyOne hereby agrees to perform the duties and obligations of, the Buyer’s
Servicer hereunder.
          SECTION 5.02. Rights of the Buyer and the Agent.
          (a) Each of the Buyer and the Agent acting together or alone may
notify the Obligors of Seller Receivables, at any time and at the Seller’s
expense, of the Buyer’s interest in the Seller Receivables and the ownership of
Receivables by the Owners. The Seller hereby Transfers to the Agent the
exclusive ownership, dominion and control of any existing or future Lock-Box
Accounts to which the Obligors of Pool Receivables shall make payments, and
shall take any further action that the Agent may reasonably request to effect
such Transfer.
          (b) At any time:
     (i) Each of the Buyer and the Agent acting together or alone may, at the
expense of the Seller, direct the Obligors of the Seller Receivables, or any of
them, to make payment of all amounts due or to become due to the Seller under
Seller Receivables directly to the Agent or its designee.
     (ii) The Seller shall, at the Buyer’s or the Agent’s request and at the
Seller’s expense, give notice of such ownership to such Obligors and direct them
to make such payments directly to the Agent or its designee.
     (iii) The Seller shall, at the Buyer’s or the Agent’s request and at the
Seller’s expense, (A) assemble all of the Records that evidence or relate to the
Receivable Assets, and shall make the same available to the Agent at a place
reasonably selected by the Agent or its designee, and (B) segregate all cash,
checks and other instruments received by it from time to time constituting
collections of Seller Receivables in a manner reasonably acceptable to the Agent
and, promptly upon receipt, remit all such cash, checks and instruments, duly
endorsed or with duly executed instruments of Transfer, to the Agent or its
designee.
     (iv) The Agent may take any and all reasonably commercial steps in the name
of the Seller and on behalf of the Seller, the Buyer and the Owners that are
necessary or desirable, in the



--------------------------------------------------------------------------------



 



-21-

determination of the Agent, to collect amounts due under the Seller Receivables,
including, without limitation, endorsing the Seller’s name on checks and other
instruments representing Collections of Seller Receivables and enforcing the
Seller Receivables and the Related Security and related contracts, and
adjusting, settling or compromising the amount or payment thereof, in the same
manner and to the same extent as the Seller might have done, and the Seller
hereby appoints the Agent as its attorney, with full power of substitution and
delegation, for such purposes and with full authority to take all such steps,
such appointment been coupled with an interest and being irrevocable.
          SECTION 5.03. Responsibilities of the Seller.
          Anything herein to the contrary notwithstanding:
          (a) The Seller shall perform its obligations under the Contracts
related to the Seller Receivables to the same extent as if the Receivable Assets
had not been sold and the exercise by the Buyer or the Agent of its rights
hereunder or under the Canadian Receivables Purchase Agreement shall not release
the Buyer’s Servicer or the Seller from any of its duties or obligations with
respect to any Seller Receivables or under the related Contracts; and
          (b) Neither the Buyer nor the Agent nor the Owners nor any other
Indemnified Party shall have any obligation or liability with respect to any
Seller Receivables or related Contracts, nor shall any of them be obligated to
perform any of the obligations of the Seller thereunder.
          SECTION 5.04. Further Actions Evidencing Purchases.
          (a) The Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary, or that the Buyer or the Agent may
reasonably request, to perfect, protect or more fully evidence the Transfer of
Receivable Assets by the Seller to the Buyer hereunder and the Transfer of
Purchased Property purchased by the Owners under the Canadian Receivables
Purchase Agreement, or to enable any of them or the Agent to exercise and
enforce their respective rights and remedies hereunder or under the Canadian
Receivables Purchase Agreement. Without limiting the foregoing, the Seller will,
upon the request of the Buyer or the Agent, in order to perfect, protect or
evidence such Transfers: (i) execute, authenticate and/or file such financing or
continuation statements or amendments thereto, and such other instruments and
documents, that may be necessary, or that the Buyer or the Agent may reasonably
request; (ii) mark conspicuously each invoice evidencing each Seller Receivable
and the related Contract with a legend, acceptable to the Buyer or the Agent, as
applicable, evidencing that such Seller Receivables have been Transferred to the
Buyer in accordance with this Agreement; and (iii) mark its master data
processing records evidencing the Seller Receivables and related Contracts with
such legend.
          (b) The Seller hereby authorizes each of the Buyer and the Agent
acting together or alone (upon prior written notice to the Seller) to file one
or more financing or continuation statements or other applicable filings and
amendments thereto relating to all or any of the Receivable Assets without the
signature of the Seller where permitted by law. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement or
other applicable filing where permitted by law.
          (c) If PolyOne in its capacity as Buyer’s Servicer fails to perform
any of its obligations hereunder, the Buyer or the Agent may, upon prior written
notice to PolyOne, itself perform, or cause performance of, such obligation, and
the reasonable costs and expenses of the Agent or the Buyer incurred in
connection therewith shall be payable by the Seller under Section 6.01 or 7.04,
as applicable.



--------------------------------------------------------------------------------



 



-22-

ARTICLE VI
INDEMNIFICATION
          SECTION 6.01. Indemnities by the Seller.
          Without limiting any other rights that any Indemnified Party may have
hereunder or under applicable law, and whether or not any of the transactions
contemplated hereby are consummated, the Seller hereby agrees to indemnify each
Indemnified Party from and against, and hold each thereof harmless from, any and
all claims, losses, liabilities, costs and expenses of any kind whatsoever
(including, without limitation, reasonable legal fees and expenses on a full
indemnity basis) (all of the foregoing being collectively referred to as
“Indemnified Amounts”) arising out of, or resulting from, in whole or in part,
the activities of the Seller in connection herewith or with any other
Transaction Document or the use of proceeds of Transfers of Receivable Assets
hereunder; excluding, however, Indemnified Amounts to the extent resulting
solely and directly from either (x) the gross negligence or willful misconduct
on the part of such Indemnified Party, or (y) the failure to collect amounts in
respect of a Seller Receivable to the extent such failure results from a
discharge of the Obligor with respect thereto in a proceeding in respect of such
Obligor under applicable bankruptcy laws or otherwise results from the Obligor’s
financial inability to pay such amounts. Without limiting or being limited by
the foregoing and whether or not any of the transactions contemplated hereby are
consummated, the Seller shall pay on demand to each Indemnified Party any and
all amounts necessary to indemnify such Indemnified Party from and against any
and all Indemnified Amounts which relate to or result from, or which would not
have occurred but for, one or more of the following:
     (i) any Receivable becoming a Seller Receivable which is not at the date of
its Transfer hereunder an Eligible Receivable;
     (ii) any representation or warranty or statement made or deemed made by the
Seller (or any of its officers) under or in connection with this Agreement or
any other Transaction Document or any Receivables Activity Report, Seller
Report, Receivables Report or other document delivered or to be delivered by the
Seller in connection herewith or with any other Transaction Document being
incorrect in any material respect when made or deemed made or delivered;
     (iii) the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Seller Receivable or the related Contract or any
Related Security with respect thereto, including Privacy Laws; or the failure,
as a result of any action or omission of the Seller, of any Seller Receivable or
the related Contract or any Related Security with respect thereto to conform to
any such applicable law, rule or regulation;
     (iv) the failure by any action or inaction of the Seller to vest in the
Buyer a first priority perfected 100% ownership interest in each Seller
Receivable and the Related Security and Collections in respect thereof, free and
clear of any Adverse Claim;
     (v) the failure of the Seller to have filed, or any delay by the Seller in
filing, financing statements or other similar instruments or documents under the
PPSA or comparable legislation of any applicable jurisdiction or other
applicable laws with respect to any Seller Receivable and the Related Security
and Collections in respect thereof, whether at the time of the initial Transfer
hereunder or at any subsequent time;



--------------------------------------------------------------------------------



 



-23-

     (vi) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of any Obligor with or against the Seller to the
payment of any Seller Receivable (including, without limitation, any defense
based on the fact or allegation that such Receivable or the related Contract is
not a legal, valid and binding obligation of such Obligor enforceable against it
in accordance with its terms), or any other claim resulting from the sale by the
Seller of the goods or services related to such Receivable or the Seller’s
furnishing or failure to furnish such goods or services;
     (vii) any failure of PolyOne, as Buyer’s Servicer, Servicer, or otherwise,
to perform its duties, obligations or covenants under and in accordance with
this Agreement or any other Transaction Document or to perform its duties or
obligations under any Contract;
     (viii) any product liability, personal injury, copyright infringement,
theft of services, property damage, or other breach of contract, antitrust,
unfair trade practices or tortious claim arising out of or in connection with
any action or omission of the Seller and the subject matter of any Contract or
out of or in connection with any transaction contemplated by this Agreement, any
other Transaction Document or any other instrument or document furnished
pursuant hereto or such Contract;
     (ix) the commingling by the Seller of Collections of Seller Receivables at
any time with other funds;
     (x) any action or omission by the Seller, whether as Servicer or otherwise,
reducing or impairing the rights of the Buyer hereunder or of any Owner under
the Canadian Receivables Purchase Agreement, any other Transaction Document or
any other instrument or document furnished pursuant hereto or thereto or with
respect to any Seller Receivable;
     (xi) any cancellation or modification of a Seller Receivable, the related
Contract or any Related Security, whether by written agreement, verbal
agreement, acquiescence or otherwise;
     (xii) (A) any investigation, litigation or proceeding related to or arising
from this Agreement, any other Transaction Document or any other instrument or
document furnished pursuant thereto, or any transaction contemplated by this
Agreement or any Contract, or the ownership of, or other interest in, any Seller
Receivable, the related Contract or Related Security, excluding, however,
Indemnified Amounts to the extent resulting from a claim of any Indemnified
Party that does not arise out of or result from any action or omission of the
Seller or (B) the use by the Seller of proceeds of any Transfer of any
Receivable Asset hereunder;
     (xiii) the existence of any Adverse Claim against or with respect to any
Seller Receivable, the related Contract, Related Security or Collections and
resulting from any act or omission of the Seller;
     (xiv) any failure by the Seller to pay when due any taxes, including
without limitation sales, excise, GST, PST or other personal property taxes,
payable by the Seller in connection with any Seller Receivable or the related
Contract or any Related Security with respect thereto;
     (xv) any claim brought by any Person other than an Indemnified Party
arising from any action or omission of by the Seller or any Affiliate of the
Seller (other than the Buyer) in servicing, administering or collecting any
Seller Receivable;



--------------------------------------------------------------------------------



 



-24-

     (xvi) any failure by any Lock-Box Bank holding a Lock-Box Account in the
name of the Seller to comply with the terms of the Lock-Box Agreement to which
such Lock-Box Bank is a party;
     (xvii) any present or future Taxes, all interest and penalties thereon or
with respect thereto, and all out-of-pocket costs and expenses, including the
reasonable fees and expenses of counsel in defending against the same, which may
arise by reason of the purchase or ownership of the Seller Receivables or any
Related Security with respect thereto, the financing of such purchase or
ownership by the Buyer or any other Indemnified Party or the servicing of the
Seller Receivables, including without limitation, any withholding taxes that are
imposed by Canada or any political subdivision thereof on any Indemnified Party
or that are withheld from any Collections or other payments made hereunder, and
any Taxes that are imposed on any Indemnified Party as a result of such
Indemnified Party acquiring a permanent establishment in Canada as a result of
the transactions contemplated hereby or by the Canadian Receivables Purchase
Agreement; or
     (xviii) to the extent not covered by the foregoing clauses, the occurrence
and continuance of any Event of Termination resulting from an act or omission of
the Seller other than an Event of Termination arising under Section 7.01(f) of
the Canadian Receivables Purchase Agreement.
ARTICLE VII
MISCELLANEOUS
          SECTION 7.01. Amendments, Etc.
          No amendment or waiver of any provision of this Agreement or consent
to any departure by the Seller or the Buyer therefrom shall be effective unless
in a writing and signed by the Agent pursuant to the terms of the Canadian
Receivables Purchase Agreement and, in the case of any such waiver or consent,
the party against which the waiver or consent is to be enforced or, in the case
of any such amendment, the Buyer and the Seller, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of the Buyer, any Owner or the Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.
          SECTION 7.02. Notices, Etc.
          All notices and other communications hereunder shall, unless otherwise
stated herein, be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered, to
each party hereto, at its address set forth under its name on the signature
pages hereof or at such other address as shall be designated by such party in a
written notice to the other parties hereto. All such notices and communications
shall, when mailed, telegraphed, telecopied or telexed, be effective when
received by the Buyer or the Agent, as applicable.
          SECTION 7.03. Binding Effect; Assignability.
          This Agreement shall become effective when it shall have been executed
by the Seller, by PolyOne as the Buyer’s Servicer and by the Buyer and
acknowledged by the Agent, and thereafter shall be binding upon and inure to the
benefit of the Seller, the Buyer, the Agent, and each other Indemnified



--------------------------------------------------------------------------------



 



-25-

Party and their respective successors and assigns, except that the Seller shall
not have the right to assign its rights or obligations hereunder or any interest
herein without the prior written consent of the Buyer and the Agent and each
Purchaser, and the Buyer shall not have the right to assign its rights or
obligations hereunder or any interest herein except pursuant to the Second
Amended and Restated Consent and Agreement or the Canadian Receivables Purchase
Agreement. This Agreement shall create and constitute the continuing obligation
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until the Termination Date; provided, however, that rights and
remedies with respect to the provisions of Article VI and Sections 2.03, 7.04,
7.05, 7.06 and 7.14 shall be continuing and shall survive any termination of
this Agreement.
          SECTION 7.04. Costs, Expenses, Taxes and Currency.
          (a) In addition to the rights of indemnification granted under this
Agreement, the Seller agrees to pay on demand all costs and expenses in
connection with the preparation, execution, delivery and administration
(including periodic auditing of Receivables) of, and searches and filings in
respect of, this Agreement, the other Transaction Documents and the other
documents and agreements to be delivered hereunder or thereunder, and costs and
expenses, if any, incurred by the Buyer under Section 11.04 of the Canadian
Receivables Purchase Agreement, including, without limitation, in each case, the
reasonable fees and disbursements (on a full indemnity basis) of counsel for the
Agent and the Purchasers with respect thereto and advising the Agent as to its
rights and remedies hereunder. The Seller further agrees to pay on demand all
costs and expenses, if any (including, without limitation, reasonable counsel
fees and disbursements on a full indemnity basis) of each Owner, the Agent or
any Affiliate thereof, in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the other
Transaction Documents and the other instruments and documents to be delivered in
connection herewith or therewith.
          (b) In addition, the Seller agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, any
other Transaction Document, or any other document or instrument delivered in
connection herewith or therewith (but excluding income taxes, such non-excluded
taxes being hereinafter referred to as “Other Taxes”). The Seller shall
indemnify each Indemnified Party for and hold it harmless against the full
amount of Other Taxes (including, without limitation, any taxes imposed by any
jurisdiction on amounts payable under this Section 7.04(b)) imposed on or paid
by such Indemnified Party and any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto whether or
not such Other Taxes were correctly or legally asserted. This indemnification
shall be made within 30 days from the date such Indemnified Party makes written
demand therefor (with a copy to the Agent).
          (c) If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that provided for in
the definition of Dollar Equivalent.
          (d) The obligations of the Seller in respect of any sum due to any
party hereto (or their respective assigns) or any holder of the obligations
owing hereunder (the “Applicable Creditor”) shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than the currency in which such
sum is stated to be due hereunder (the “Agreement Currency”), be discharged only
to the extent that, on the Business Day following receipt by the Applicable
Creditor of any sum adjudged to be so due in the Judgment Currency, the
Applicable Creditor may in accordance with normal banking procedures in the
relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; if



--------------------------------------------------------------------------------



 



-26-

the amount of the Agreement Currency so purchased is less than the sum
originally due to the Applicable Creditor in the Agreement Currency, the Seller
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss.
          SECTION 7.05. Non-Business Days.
          In any case where any payment or action is due under this Agreement on
a day which is not a Business Day, such payment or action may be made on the
next succeeding Business Day, but such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.
          SECTION 7.06. Confidentiality.
          (a) Each of the Seller and the Buyer hereby agree that each of the
Seller and Buyer (and each of their respective, and their respective Affiliates’
employees, officers, directors, agents and advisors) is, and has been from the
commencement of discussions with respect to the receivables program established
hereunder, permitted to disclose to any and all Persons, without limitation of
any kind, the structure and tax aspects (as such terms are used in Code
Sections 6011, 6111 and 6112 and the regulations promulgated thereunder) of the
receivables program established hereunder, and all materials of any kind
(including opinions or other tax analyses) that are or have been provided to
each of the Seller and Buyer related to such structure and tax aspects. In this
regard, each of the Seller and Buyer acknowledges and agrees that its disclosure
of the structure or tax aspects of the receivables program established hereunder
is not limited in any way by an express or implied understanding or agreement,
oral or written (whether or not such understanding or agreement is legally
binding). Furthermore, each of the Seller and Buyer acknowledges and agrees that
it does not know or have reason to know that its use or disclosure of
information relating to the structure or tax aspects of the receivables program
established hereunder is limited in any other manner (such as where the
receivables program established hereunder is claimed to be proprietary or
exclusive) for the benefit of any other Person. To the extent that disclosure of
the structure or tax aspects of the receivables program established hereunder by
each of the Seller or Buyer is limited by any existing agreement between the
Seller or Buyer, such limitation is agreed to be void ab initio and such
agreement is hereby amended to permit disclosure of the structure and tax
aspects of the receivables program established hereunder as provided in this
clause (a).
          (b) Subject to clause (a) of this Section 7.06, except to the extent
otherwise required by applicable law, rule, regulation or judicial process, each
of the parties hereto agrees to maintain the confidentiality of this Agreement,
the Canadian Receivables Purchase Agreement, the Second Amended and Restated
Consent and Agreement, the Second Amended and Restated Fee Letter (and all
drafts thereof) and all non-public information delivered in connection herewith
in communications with third parties and otherwise; provided, however, that
(i) in the case of the Canadian Receivables Purchase Agreement, such information
may be disclosed to third parties to the extent such disclosure is (A) limited
in scope to the provisions of Article V, VII and X of the Canadian Receivables
Purchase Agreement and, to the extent defined terms are used in Article V, VII
and X, such terms defined in Article I of the Canadian Receivables Purchase
Agreement and (B) made pursuant to a written agreement of confidentiality in
form and substance reasonably satisfactory to the Agent and (ii) in the case of
this Agreement, the Second Amended and Restated Consent and Agreement, the
Second Amended and Restated Fee Letter (and all drafts thereof) and all
non-public information delivered in connection herewith in communications with
third parties and otherwise, such information may be disclosed to third parties
to the extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the Agent;
provided, further, that this Agreement, the Canadian Receivables Purchase
Agreement, the Second Amended and Restated Consent and Agreement and the



--------------------------------------------------------------------------------



 



-27-

Second Amended and Restated Fee Letter (and all drafts thereof) may be disclosed
(A) to each party’s, the Agent’s and each Owner’s legal counsel, accountants and
auditors on a confidential basis, (B) to any rating agency, (C) to any
regulatory authority having jurisdiction over the Seller, the Buyer, the Agent
or an Owner and (D) pursuant to court order or subpoena; provided, further, that
each party shall have no obligation of confidentiality in respect of any
information which may be generally available to the public or becomes available
to the public through no fault of such party.
          SECTION 7.07. Governing Law.
          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE PROVINCE OF ONTARIO AND THE LAWS OF CANADA APPLICABLE THEREIN.
          SECTION 7.08. Consent to Jurisdiction.
          (a) Each of the Seller and the Buyer hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Transaction Documents to which it is a party, or for recognition or
enforcement of any judgment, and each of the Seller and the Buyer hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court. Each of the Seller and the Buyer agrees that a final, non-appealable,
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other Transaction Documents in the courts of any other
jurisdiction.
          (b) Each of the Seller and the Buyer irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any of the
other Transaction Documents to which it is a party in any New York State or
Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          SECTION 7.09. Execution in Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. Delivery by
telecopier of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.
          SECTION 7.10. [Deleted]
          SECTION 7.11. Entire Agreement.
          This Agreement and the other Transaction Documents to which the
parties hereto are party contain a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement and understanding among the parties



--------------------------------------------------------------------------------



 



-28-

hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings, written or oral, relating to the subject matter
hereof.
          SECTION 7.12. Severability of Provisions.
          Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
          SECTION 7.13. Waiver of Jury Trial.
          Each of the parties hereto irrevocably waives to the fullest extent
permitted by law all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or any of the other Transaction Documents or the
actions of the Agent or any Indemnified Party in the negotiation,
administration, performance or enforcement hereof or thereof.
          SECTION 7.14. No Proceedings.
          (a) The Seller hereby agrees that it will not institute against the
Buyer or the Purchasers any proceeding of the type referred to in
Section 7.01(f) of the Canadian Receivables Purchase Agreement so long as there
shall not have elapsed one year plus one day since the later of the (i) the
Termination Date and (ii) the date upon which no Capital Investment shall be
existing and no Yield, fees or other amounts remain unpaid under this Agreement
and the Canadian Receivables Purchase Agreement.
          (b) The Seller and the Buyer hereby agrees that, in connection with
this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby, none of the Indemnified Parties shall be liable
to the Seller or the Buyer (except to the extent of such Indemnified Party’s own
gross negligence or willful misconduct) or have any liability for any special,
indirect, consequential or punitive damages.
[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
above written.

            POLYONE CORPORATION,
as Buyer’s Servicer
      By:           Name:   John Rastetter        Title:   Treasurer   

     
 
  33587 Walker Road
Avon Lake, Ohio 44012
 
   
 
  Attention: Treasurer  
 
  Telephone No.:   440-930-3105
 
  Telecopier No.:  440-930-1839



--------------------------------------------------------------------------------



 



 

            POLYONE CANADA INC.
as Seller
      By:           Name:   John Rastetter        Title:   Vice President and
Treasurer   

     
 
  940 Chippawa Creek Road
 
  P.O. Box 1026
 
  Niagara Falls, Ontario
 
  Canada L2E 6V9
 
   
 
  Attention: Treasurer
 
   
 
  Telephone No.:  440-930-3105
 
  Telecopier No.:  440-930-1839



--------------------------------------------------------------------------------



 



 

            POLYONE FUNDING CANADA CORPORATION,
as Buyer
      By:           Name:   John Rastetter        Title:   President   

     
 
  940 Chippawa Creek Road
 
  P.O. Box 1026
 
  Niagara Falls, Ontario
 
  Canada L2E 6V9
 
   
 
  Attention: President
 
   
 
  Telephone No.:  440-930-3105
 
  Telecopier No.:  440-930-1839



--------------------------------------------------------------------------------



 



 

Acknowledged as of the date first above written:

          CITICORP USA, INC.,            as Agent         By:           Name:  
David Jaffe        Title:   Vice President/Director     

388 Greenwich Street
19th Floor
New York, New York 10013
Attention: David Jaffe
Telephone No.:  (212) 816-2329
Telecopier No.:  (212) 816-2613

 